Citation Nr: 1514206	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the termination of the Veteran's VA disability benefits, from July 1, 2009 through October 13, 2009, due to status as a fugitive felon.

2.  Propriety of the reduction of the Veteran's VA disability benefits to 10 percent from December 14, 2009 through June 9, 2010, due to incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran had active duty service from February 1965 through September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in July 2010 and in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the July 2010 decision, the RO effectuated a previously proposed termination of the Veteran's VA benefits, based upon the RO's determination that the Veteran was a fugitive felon, effective from July 1, 2009 through October 13, 2009.  In the October 2010 decision, the RO effectuated a previously proposed reduction of VA disability benefits from 20 percent to 10 percent, effective December 14, 2009 through June 9, 2010, due to the Veteran's incarceration.

In an October 2010 document that has been construed as the Veteran's Notice of Disagreement (NOD), the Veteran asserted expressly that he wanted to "appeal VA's decision to terminate my benefits due to incarceration [for] a felony."  Despite express language in the NOD that the Veteran was challenging the RO's decision to terminate his benefits, the RO apparently construed the NOD as a challenge of its decision to reduce his benefits.  Hence, in May 2010, the RO issued to the Veteran a Statement of the Case (SOC) in which it readjudicated the issue of "propriety of reduction of compensation based on incarceration."  Notably, the question of the propriety of the termination of the Veteran's benefits from July 1, 2009 through October 13, 2009 due to his status as a fugitive felon was neither addressed nor considered.  Still, the Veteran perfected the appeal initiated in his October 2010 NOD by filing a timely VA Form 9. Also, express arguments challenging the propriety of the effectuated reduction of the Veteran's benefits were subsequently raised by the Veteran's representative.

In view of the foregoing history, the Board construes the matters on appeal as encompassing both issues concerning the propriety of the termination of the Veteran's benefits and the propriety of the reduction of the Veteran's benefits.  Accordingly, the issues on appeal are characterized as styled on the title page.

At the Veteran's request, a Travel Board hearing was scheduled to take place in January 2015.  Notice to that effect was mailed to the Veteran in December 2014; however, he did not appear at the scheduled hearing.  Neither the Veteran nor his representative has stated any cause for the Veteran's failure to appear; moreover, VA is not aware of any request to reschedule the hearing.

The issue of the propriety of the termination of the Veteran's VA disability benefits, from July 1, 2009 through October 13, 2009, due to status as a fugitive felon, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently receiving individual unemployability benefits (TDIU) and is also service-connected for a subtotal gastrectomy, rated currently as 60 percent disabling.

2.  The Veteran was incarcerated from October 14, 2009 through June 10, 2010, and accordingly, his VA disability rate was reduced to 10 percent from December 14, 2009 and restored on June 10, 2010.


CONCLUSION OF LAW

The reduction of the Veteran's VA disability rate to 10 percent from December 14, 2009 through June 9, 2010 is proper.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans' Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The question before the Board in this appeal is whether the reduction of the Veteran's VA disability benefits to 10 percent, from December 14, 2009 through June 9, 2010, due to incarceration is proper.  In the present case, the facts are not in dispute.  Moreover, resolution of the issue on appeal is dependent wholly on interpretation of the controlling VA statutes and regulations.  Accordingly, VA is not under any notification or assistance duties in this case.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  For this reason, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Reductions Based on Incarceration

A veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10-percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

In this case, the Veteran has been receiving VA disability benefits pursuant to a TDIU grant, effective October 30, 2003.  The Board notes also that service connection is in effect for the Veteran for subtotal gastrectomy, rated as 60 percent disabling since October 30, 2003.

Correctional records and court documents in the claims file show that the Veteran was arrested on June 29, 2009 and charged with disorderly conduct.  The Veteran was apparently able to post bond and was released from custody.  Apparently, however, the Veteran's arrest was a violation of parole stemming from a previous felony offense.  Accordingly, a warrant was issued for the Veteran's re-arrest, and on October 14, 2009, he was returned to incarceration.  The Veteran remained incarcerated until June 10, 2010, at which time, he was released.

Subject to the foregoing, the RO notified the Veteran in a July 2010 letter that it intended to reduce the Veteran's VA benefits to 10 percent pursuant to 38 U.S.C.A. § 5513, effective from December 14, 2009, the 61st day from the beginning of the Veteran's confinement.  Per the letter, the Veteran was given 60 days to respond with contrary arguments and/or evidence.  No response was received from the Veteran.  In an October 2010 letter, the RO notified the Veteran that it was effectuating the proposed reduction; however, acknowledged that the Veteran was released on June 10, 2010.  Hence, the RO advised, the Veteran's VA benefits were being reduced to 10 percent over the period from December 14, 2009 and being restored to their full 100 percent rate from June 10, 2010.

The Veteran makes no specific allegations as to why he believes that the reduction in his benefits is improper.  In a March 2015 brief, his representative argues generally that the effectuated reduction from December 14, 2009 through June 9, 2010 is improper.

Overall, the evidence shows that the Veteran was incarcerated for violation of parole from October 14, 2009 through June 10, 2010 and that the Veteran's VA benefits were accordingly reduced to 10 percent, consistent with applicable laws and regulations.  As noted above, neither the Veteran nor his representative have raised any express arguments as to why the effectuated reduction is improper, and indeed, there do not appear to be any facts in dispute.  Given that the law is clear that the reduction of the Veteran's benefit to 10 percent is proper because of his incarceration, his appeal as to the propriety of the reduction must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.


ORDER

The reduction of the Veteran's VA disability benefits to 10 percent from December 14, 2009 through June 9, 2010, due to the Veteran's incarceration, is proper.


REMAND

As noted in the introduction, the Veteran indicated in his October 2010 NOD that he wished to appeal the RO's July 2010 decision to terminate his VA disability benefits from July 1, 2009 through October 13, 2009 due to his status as a "fugitive felon."  Despite the same, the Veteran has yet to be provided an SOC that readjudicates that issue.

In instances where a Veteran has filed a timely NOD, and VA does not issue an SOC addressing the issue being appealed, the Board is required to remand that issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of the propriety of the termination of the Veteran's VA disability benefits, from July 1, 2009 through October 13, 2009, must be remanded in order that the Veteran may be provided an SOC addressing that issue, and if necessary, be afforded an opportunity to perfect his appeal as to that issue.




Accordingly, the case is REMANDED for the following action:

The issue of the propriety of the termination of the Veteran's VA disability benefits, from July 1, 2009 through October 13, 2009, due to status as a fugitive felon, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Statement of the Case addressing that issue, and he should be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning this issue.  38 C.F.R. § 20.302(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


